Warren E. Burger: We’ll hear arguments next in 73-631, Howard Johnson Company against Detroit local. Mr. Tracy.
James D. Tracy: Mr. Chief Justice, may it please the Court. This case is here as you know on writ of certiorari to the Court of Appeals from the Sixth Circuit. That Court affirmed a decision of the United States District Court which had held the petitioner, together with another employer, was required to arbitrate under the collective bargaining contract of the other employer. Actually, there were two other employers they are referred to in the brief as Grissoms and because there were several names, I will use that name for convenience. The issues presented are of whether petitioner is a successor employer as that term is used as a term of art in Labor Law, and whether petitioner is required to arbitrate grievances presented by Respondent Union under the contract between Respondent Union and the other employer, the Grissoms. The case arose with the beginning of June 1972 when petitioner, Howard Johnson Company entered into an agreement with his other employer as referred to as Grissoms, under which it was to buy a motel and a restaurant then being operated by the Grissoms who were franchisees of the Howard Johnson Company. That agreement provided for sale of certain assets in the motel and restaurant and for leasing of property on which they stood. It did not provide for assumption of contracts other than a contract with respect to advertising. On July 9, the -- excuse me -- on June 28, the Howard Johnson Company petitioner notified the seller that it would not assume the labor contract which the seller had with Respondent Union, two contracts existed. On July 9, the other employer notified its employees that they would be terminated at July 23. On July 13, the petitioner notified Respondent Union who had inquired at that time as to petitioner’s intent that it would not recognize the Union contract, which respondent had with the other employer. A few days later, the petitioner commenced interviewing prospective employees. It put advertisements in the local newspapers. Indeed, it put a sign in the very motel and restaurant where its business is being conducted, saying that it would be hiring employees.
Warren E. Burger: Did it conduct its business without interruption or did it stop for some period for changes, physical changes?
James D. Tracy: There was no stop, Mr. Chief Justice.
Potter Stewart: Just a minute, between 11:59 and midnight?
James D. Tracy: Yes, sir. A contract ultimately called for closing at 12:01 am and the testimony is -- and this was put in on stipulated facts but the record is clear that at 12 o’clock, the franchisee discontinued its operations.]
Warren E. Burger: I take it you have conceived that that is a factor of some importance in the case.
James D. Tracy: Yes, Mr. Chief Justice. That certainly goes to the question of the meaning of a successor employer and I will certainly discuss that issue with the Court. The petitioner did hire employees. It hired some who had worked for this predecessor employer. Actually, it was 9 of the 33 I think in the restaurant and none of approximately 12 in the motel. It had a complete change of supervisory employees; none of the supervisory employees of the predecessor were retained. An entire new supervisory staff was brought in. The employees who were hired prior to July 24, the date on which the transaction was closed, were trained at another Howard Johnson facility which was nearby. And thereafter, on July 24, the transaction was ready for closing and that was a Sunday night or a Monday morning, but on the Friday preceding that, Respondent Union brought suit in state court seeking an injunction against what it termed “locking out” of employees and also seeking an order that both the predecessor employer and the petitioner should be required to submit to arbitration issues, which the Union desired to raise as to the rights of the employees to continue at their jobs as to the right of the Union to insist the collective bargaining continuing effect. And at a subsequent date, that case was removed to federal court. It was quickly submitted to the Court under Rule 65 or the Rules for Civil Procedure. There was an immediate final hearing. The case was submitted on stipulated facts. The Court was puzzled frankly as to appropriate application of this Court’s decision in National Labor Relations Board versus Burns and this Court’s decision in John Wiley and Sons versus Livingston, and the Court attempted to accommodate those two decisions. And we submit that the Court committed error. The Court of Appeals also faced the problem of the accommodation of Wiley and Burns. The District Court said that it was holding only that the Union’s request that the merit go to arbitration should be sustained, and that that did not necessarily mean that the contract in total should be applied. That was in recognition of the decision of this Court that a contract does not survive the transfer of a business, as stated in Burns. When that question got to the Court of Appeals, the same problem existed in the mind of the Court. This Court having said that the contract does not survive but nevertheless, this Court not having overruled Wiley what should be the application of this contract to this petition. I might point out unlike Wiley. In this case, there is still a predecessor employer. The entities, which I have referred to as Grissoms, appeared in the original proceeding, first in the State Court and in the United States District Court. They did not contest the Union’s request for arbitration. They stipulated that they will arbitrate the issues which the Union has sought to raise. So there will be an arbitration proceeding if the respondent desires to press that, and that as I say is a very large difference from the Wiley situation in which the predecessor employer had disappeared by merger.
William J. Brennan, Jr.: You don’t mean that Grissoms -- that the issue of whether some of the employees should be in the Howard Johnson, working for Howard Johnson is going to be arbitrated in any Grissoms arbitration?
James D. Tracy: No, if I could just -- no, Mr. Justice Brennan, I did not mean that in that proceeding that could --
William J. Brennan, Jr.: What issues other than in the Grissoms arbitration?
James D. Tracy: The issue as to whether Grissoms have breached the contract they made with the respondent. Did they, when they agreed that that contract would be binding on themselves and successors, commit? That if they sold their business, they would require the successor to assume the contract.
Speaker: Suppose the arbitrator concludes, yes, they did breach it. What’s the award?
James D. Tracy: An arbitrator has wide authority to make an appropriate award and in that case, I submit he could award money damages without question. I think that is his authority. So in this case, we come to the issue should this employer, the bound arbitrate, under that contract of the Grissoms. Now, the starting point of that is, is the employer a successor? And the difference between those case and in almost every case involving the definition of successor which has ever come up is that this employer did not employ more than a few of the employees of the predecessor, and the question becomes is the employment of at least a sufficient number of employees to constitute a majority --
William J. Brennan, Jr.: I suppose the issue would have been here then even if Howard Johnson had employed none instead of nine?
James D. Tracy: In one of the two situations, Mr. Justice Brennan, there is none.
William J. Brennan, Jr.: That’s in the motels, right?
James D. Tracy: That is correct. There is a footnote in the Union brief which I think it’s page 22, which seems to indicate that maybe the petitioner has stated the Court Order in this case too broadly and that maybe all the District Court ordered was that there would be arbitration as to the effect on the employees the Union represents -- that’s what it says -- of the action that took place here. We think it is clear that the Union has sought broad arbitration and that indeed, it seeks to apply the entire contract although both the District Court and Court of Appeals have said, “The difference between those case in Burns is that unlike the Labor Board --.” And this is the Court of Appeals’ language, “the arbitrator could be selective in his application of the contract. He need not adopt an all or nothing approach.” Now we submit that that is not possible. The arbitrator as this Court has frequently recognized is a product of a contract. Arbitration is a voluntary contractual thing. Mr. Justice Powell in the recent case of Alexander versus Gardner-Denver noted limitation on the arbitrator. And in Gateway Coal, he noted that arbitration exists only when there is a contract to arbitrate. Now, the contract which is applicable in this case has a clause in it that says, “The arbitrator cannot add to, nor subtract from, nor modify the contract and no issue as to renewal or extension of the contract is subject to arbitration.” We submit that the Courts below have ignored that contract provision in suggesting that an arbitrator could somehow not take an all or nothing approach to the contract, that he could some way or another decide that some provisions of the contract should apply but not others. And we submit also that such an approach would leave an arbitrator completely contrary to the Burns’ decision of this Court. Now again, the arbitrator doesn’t have authority to make a new contract for the parties. His authority is to interpret a contract which the parties have made, but he cannot pick and choose among the provisions of the contract and say this will apply to this new employer, but this will not. And again, Mr. Justice Powell noted in the Gardner-Denver case that the arbitrator cannot go outside the contract. He went on in that case. The arbitrator really cannot even go to application of the Civil Rights Laws. He is limited to the application of the contract. Actually, what occurred here of course is the arbitrator is bound to accept the entire contract and clearly, he accepts the seniority provisions in the contract and his first ruling is that the petitioner should have taken all of these employees of the predecessor as its employees because they had seniority rights with the predecessor under this contract. Now if that is so of course, there is also a Union Recognition clause and a Union Bargaining Status Clause in the contract and presumably, the Union has now become the sole bargaining representative of the employees of petitioner.
Speaker: I take it -- especially this is in effect to say, although Burns said you didn’t have to hire anybody. If the Court of Appeals is right, this might be to fail to hire everybody?
James D. Tracy: There is no question about it, Your Honor.
Speaker: So that’s really --
James D. Tracy: Exactly.
Speaker: -- the door of arbitration.
James D. Tracy: And that does away with the issue that -- the second issue that this Court considered in Burns, the question whether the Union is the majority representative if in fact we are bound to take all of these employees, of course the Union is then the representative and we then do have the Union with recognitional status. So the things that we decided in Burns just would not occur in this case. Now, should that be because this case came up in the context of a suit by the Union under Section 301 whereas Burns came up as an appeal from a National Labor Relations Board decision, and the Court of Appeals faced that squarely. They said there can be a dichotomy or can be two different rules. It is a contract in 301 but it’s not a contract in the Board. We submit this Court cannot let that ruling stand.
William H. Rehnquist: Of course in Burns, the only connection between the Wackenhut and Burns was that the employees have been taken over. There was no acquisition of assets or of assumption of any liabilities. And in here, you have got more of the latter, don’t you?
James D. Tracy: No question, Mr. Justice Rehnquist. We have here many of the criteria of successorship. The question is however, do we have the freedom to select our own labor force? If we do and if that is a crucial factor in determining whether an employer is a successor and we have not become a successor, and most of the statements of the criteria of successorship include the composition of the work force and the composition of the supervisory force. Now, we do not have those. I would like to conclude this portion of my argument and reserve the remainder of my time for rebuttal, but I submit that this Court should go back to the decision in Lincoln Mills as a starting point in the approach to this case. Lincoln Mills said that under Section 301, the Federal Courts are to apply a body of Federal Law developed from the intent of the Federal Labor Laws. The intent of the Federal Labor Law is clear; there must be majority status in order for the Union to gain recognition. There cannot be a contract in a court proceeding but no contract in a Board proceeding. That is completely contrary to the spirit of Lincoln Mills. Thank you Mr. Chief Justice.
Warren E. Burger: Mr. Gold.
Laurence Stephen Gold: Mr. Chief Justice, and may it please the Court. Analytically, there are two issues in this type of case which for convenience we refer through -- refer to throughout our brief as a Wiley type case, since that is the leading authority in the field. The first is whether the second employer is a successor as that term has been used in the Section 301 law in the second case. The second question --
Byron R. White: What is the common statute? That is a Board construct I guess, is it not?
Laurence Stephen Gold: The successorship concept, Mr. Justice White? There was Board law on the concept of successorship before this Court decided Wiley.
Byron R. White: We understand that, but I mean it was -- it’s a Board, it’s an NLRB construction that came about in applying the Act.
Laurence Stephen Gold: Well, what I am -- what I was trying to do in answering your question was say there are antecedents in the Board law of the successorship concept. But it is our view that the Section 301 law of successorship is not the same as the Board Law, and that the law as declared in Wiley is not the same as of the law which had developed in the Board, either in terms of the test of successorship or in terms of the consequence of a finding those successorship.
Byron R. White: But there’s nothing -- there’s nothing in the labor law expressly dealing with successorship, is there?
Laurence Stephen Gold: Nothing. There are no words in 301 to which we look for guidance.
Byron R. White: So your -- the successorship concept is used as a vehicle to apply a certain section in the labor law?
Laurence Stephen Gold: Yes --
Byron R. White: Such as the duty to bargain?
Laurence Stephen Gold: Right. One is the duty to bargain and the --
Byron R. White: And whether you are bound by a contract?
Laurence Stephen Gold: Right. And it is our view that --
Byron R. White: And the -- the provision that says you are not bound by a contract, unless you agree to it, is subject to the Board has held before Burns anyway that it was subject to an exception that the successor is bound if he is a successor, as defined by the Board.
Laurence Stephen Gold: Well, the Board law preceded in by stating different rules at different times. The Board law at the time Wiley was decided was that a successor as the Board use that term was not bound by the agreement.
Byron R. White: Yes.
Laurence Stephen Gold: They reverse themselves in Burns.
Byron R. White: In Burns, yes.
Laurence Stephen Gold: Right. But this Court held that in a 301 case, the successor is bound by his predecessor’s duty to arbitrate. That was the holding in Wiley.
Byron R. White: I understand.
Laurence Stephen Gold: And in Burns, you again dealt with the Board law, which was the duty to bargain law. Now, I am really not sure that I have been at all responsive to the question.
Byron R. White: Well, nothing in Wiley suggested what does the arbitrator would have open for decision and what would be the signpost for him to proceed about under.
Laurence Stephen Gold: No, it did not map it out for him.
Byron R. White: The arbitrator might have open only, whether or not the -- only whether or not the buyer or the surviving corporation promised -- made some promises along the way that might bind them.
Laurence Stephen Gold: No. There were specific arbitration issues which had been posed in Wiley.
Byron R. White: I understand that, but what would be open for the arbitrator to decide?
Laurence Stephen Gold: You mean in deciding any of those specific issues?
Byron R. White: Yes.
Laurence Stephen Gold: My understanding of the direction in Wiley is that what’s open for the arbitrator to decide is whether those portions of the agreement continue to be a -- to create a subsidy of rules of the continuing business enterprise. And it’s our view, as stated in the briefs that in doing that job, he is to look to change circumstances in the equity of the situation, that what we have here is not something which is sui generis but rather a type of arbitration which was contemplated in the Steelworker’s trilogy. In the Steelworker’s trilogy, the Court emphasized the fact that the arbitrator is to take into account changed circumstances, even in a situation in which there are not sufficient changed circumstances so that the second employer is not a successor and not bound by the arbitration clause. There may be factors which it has to meet an incumbent upon the arbitrative taken to account in determining the successor’s obligations. And that’s what we think Wiley directed the arbitrators to do, and that is what they have been doing.
Speaker: But you don’t know what Wiley would have said if the successor corporation -- if that had been a purchase of assets case and if the buyer had hired none of the employees of the predecessor, you have no idea what Wiley would have said?
Laurence Stephen Gold: We know certain things about what Wiley would have said. First of all --
Speaker: You don’t know whether it went aboard to arbitration?
Laurence Stephen Gold: First of all, we know that in the view of the Wiley court, the merger situation was considered a less likely one than the assets acquisition situation for application of the successorship doctrine, because that is what the Court said.
Speaker: Yes, well -- but you don’t know what it would have said in view of the -- if there had not been any employees taken over?
Laurence Stephen Gold: No, we do not know precisely what they would have said, but we do know what the general proposition that is --
Speaker: That is one of the elements in deciding successorship in the first place, isn’t it?
Laurence Stephen Gold: We do not believe so.
Speaker: Or it used to be.
Laurence Stephen Gold: It has never been so far as we know an element in the Section 301 Law of successorship.
Speaker: Well that’s just your -- that’s the root. That originated with Wiley, I take it.
Laurence Stephen Gold: Yes. But Section 30 --
Speaker: You don’t know what Wiley would have said if there had not -- if there had been a situation where there were not any former employees involved?
Laurence Stephen Gold: Well, we don’t know in the sense that in that case, we -- in that case, the employer, although not originally over mind to it, eventually did hire the employees. But we do know that there are certain basic principles. First of all, we know that in Wiley, the successorship test was stated to be whether there are any substantial indicia of continuity and that it used the fact that the second employer hired the employees as saying that that was evidence of continuity, not that it was a necessary condition. And we do know that the general rule stated in Wiley is that it would be inconsistent with our holding that the obligation to arbitrate survived the merger, where we to hold that the fact of the merger without more removed claims otherwise plainly arbitrable from the scope of the arbitration clause? That’s at page 554 376 U.S. Well, the issue -- the claims --
Warren E. Burger: We’ll resume there at 10 o’clock in the morning.